Doe, J.
The defendant did not conceal the watch, or the $21, which he had had by him sis months. < Concealment implies something done to prevent the attachment or seizure of the property concealed. The defendant did nothing with the watch or the $21, to prevent attachment. He did not change their condition or put them where they were, to delay or defraud creditors ; but it is to be understood from the case that he merely carried them upon his person in the usual manner and as he had been accustomed to do before he anticipated any attachment of his property. He was under no legal obligation to deliver them to the officer on demand. The statute does not require the debtor to inform the officer where his property is, or to assist him in finding, or taking possession of it; it only requires that he shall not conceal it. If he does nothing for the purpose of concealing it or preventing its'attachment, he is not liable to arrest on an affidavit of concealment.
But it is to be inferred from the case that the defendant sold the personal property which was liable to attachment, and put the $19, proceeds of the sale, in his pocket where the officer could not lawfully take it, for the purpose of preventing attachment. This was as much a fraudulent concealment as if, without selling the property, he had secreted it where the officer could not find it, with intent to defraud creditors. The object of the transaction is material. The property was sold for the purpose of depriving creditors of an opportunity to attach it; it was sold for cash and not on credit, and the trustee process would not reach it; the money was put in the defendant’s pocket, not in the ordinary course of business without *369any special design, but in pursuance of an unlawful plan and for the sole and express purpose of defrauding creditors.

Motion denied.